Citation Nr: 1716039	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  10-19 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1969 to February 1971, including combat service in the Republic of Vietnam.  He received various decorations evidencing combat including the Combat Infantryman Badge, the Purple Heart Medal, and the Bronze Star with "V" device.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, that, in pertinent part, granted service connection and a 30 percent rating for PTSD, effective July 10, 2008.  The Veteran appealed, contending higher ratings were warranted for both disabilities.  He did not disagree with the effective date for the establishment of service connection.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in September 2010.  A transcript of that hearing is of record.

This case was previously before the Board in July 2013 and March 2016.  In July 2013, the Board, among other things, remanded the PTSD claim for further development.  Thereafter, in March 2016, the Board promulgated a decision which found the Veteran was entitled to a rating of no more than 50 percent for his PTSD.

The record reflects the Veteran appealed the Board's March 2016 decision to the United States Court of Appeals for Veterans Claims (Court).  By an October 2016 Order, the Court, pursuant to a Joint Motion for Remand (JMR), vacated the Board's decision to the extent it denied a rating in excess of 50 percent for the PTSD, and remanded the case for action consistent.

The Board acknowledges that the TDIU claim was not formally certified for appellate review.  Nevertheless, the Board finds the issue has been raised by the record, and that it is properly before it for appellate consideration in accord with Rice v. Shinseki, 22 Vet. App. 447 (2009).

For the reasons stated below, the PTSD and TDIU claims are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board observes that the JMR, which was the basis for the Court's October 2016 Order, states that the March 2016 decision contained inadequate reasons and bases for determining whether a rating in excess of 50 percent for the Veteran's service-connected PTSD.  The Board further observes that the evidence of record suggests that the PTSD may have increased in severity since the last VA examination in July 2013.  When the record reflects the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  Moreover, the Board finds that competent medical findings as to the effect of the Veteran's PTSD on his employability, both by itself and in conjunction with his other service-connected disabilities, would be of great benefit to the TDIU issue.  In view of the foregoing, the Board finds that a remand is required to accord the Veteran a new examination to evaluate the nature and severity of his PTSD, to include its effect on his employability.  

Accordingly, the case is REMANDED for the following action:

1.  Request the names and addresses of all medical care providers who have treated the Veteran for his PTSD since July 2013.  Even if the Veteran does not respond, determine if there are any outstanding VA medical records for the pertinent period.  After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his PTSD symptoms; and the impact of the condition on his ability to work, both by itself and in conjunction with his other service-connected disabilities.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the current nature and severity of his service-connected PTSD.  The claims folder should be made available to the examiner for review before the examination.  The examiner should express an opinion as to the effect/limitations the Veteran's PTSD has upon his employability, both by itself and in conjunction with his other service-connected disabilities.

4.  Then readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained since the issues were last adjudicated below, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

